[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] DECISION AND JUDGMENT ENTRY
{¶ 1} This matter is before the court sua sponte. It has come to the court's attention that the judgment entry in this case dated March 31, 2003, contains two errors. Accordingly, the court hereby issues this notice of errata and orders that the March 31, 2003 judgment entry is corrected by substituting "de novo" for "December novo" on page three of the decision, the second full paragraph, lines six and eight.